ALLOWANCE

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Kato (US 10,059,264) discloses monitor is switched on and transmits an image for rear field of view and when the monitor is switched off and non-display state the rear field3 of view can be checked using reflected image of the image of the half mirror (Column 4, lines 52-60). VanderPloeg et al (US 9,834,146) disclose a display mode, display module is on and switchable reflective element is set to a low reflective, high transmission state so allow light from display module to pass there through and to not reflect light much light from rearward scene to the driver’s eyes (Column 3, lines 45-55). 
 The prior art of record does not teach a display device that is coupled to the image capture device via a network, and receives at least a portion of the rearward image captured by the image capture device; a first illuminance sensor that detects brightness around the vehicle; and a second illuminance sensor that detects intensity of light emitted onto a front surface of the display device; wherein the display device includes a housing with an opening on a front side; an electro-optic layer with a transmissive-reflective layer that transmits a portion of incident light and reflects another portion of the incident light, the electro-optic layer being configured to vary reflectivity of the incident light; a display placed on a rear side of the electro-optic layer and .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



January 28, 2021